DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-15, 17, 19-32 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 17, the prior art of record fails to suggest or disclose a compensator configured to: configured to: monitor the sensor signal and to apply a compensation factor to the sensor signal to compensate for changes to properties of the sensor based on at least one of: changes in a distance between the sensor and the mechanical member; and changes in a temperature associated with the sensor; and during an initial calibration: determine a phase response of each sensor as a function of force applied to the mechanical member; and calculate a plurality of calibrated ratios of the phase responses between adjacent sensors of the plurality of sensors during the initial calibration; and during an operation: determine the phase response of each sensor as a function of force applied to the mechanical member; calculate a plurality of monitored ratios of the phase responses between adjacent sensors of the plurality of sensors during operation; and apply the compensation to one or more of the plurality of sensors based on differences between the monitored ratios and the calibrated ratios.
Here the phase response calculation of each sensor as a function of force applied to each mechanical member and the calculation of the monitored ratios and the application of the compensation to the sensors based on the ratios is not found in the particular detail as disclosed in the current application.
With respect to claim 30, the prior art of record fails to suggest or disclose applying a compensation factor to the sensor signal to compensate for changes to properties of the sensor based on at least one of: changes in a distance between the sensor and the mechanical member; and changes in a temperature associated with the sensor; during an initial calibration: determining a phase response of each sensor as a function of force applied to the mechanical member; and calculating a plurality of calibrated ratios of the phase responses between adjacent sensors of the plurality of sensors during the initial calibration; and during an operation: determining the phase response of each sensor as a function of force applied to the mechanical member; calculating a plurality of monitored ratios of the phase responses between adjacent sensors of the plurality of sensors during operation; and applying the compensation to one or more of the plurality of sensors based on differences between the monitored ratios and the calibrated ratios.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849      

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849